
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


Washington Logo [g687989.jpg]

STEPHEN G. HANKS
President

January 5, 2001

Charles Oliver
600 Lobo Trail
Hamilton, MT 59840

RE:OFFER OF EMPLOYMENT

Dear Charlie:

        On behalf of Washington Group International (the "Company"), I am
pleased to offer you employment pursuant to the terms and conditions set forth
in this letter and subject to Board of Director approval.

        1)    Position and Services to be Rendered.    The Company hereby agrees
to employ you as Senior Executive Vice President and Chief Business Development
Officer. You accept such employment and agree to devote your time and attention
exclusively to rendering services to the Company. You will report to the
Company's President. Your actual first date of active employment with the
Company will be January 1, 2001 (the "Effective Date").

        2)    Salary.    You will receive an annual salary of $435,000
commencing as of January 1, 2001, payable in accordance with the Company's
normal payroll practice (i.e., every two weeks). Your position will be a regular
full-time position. The Company will review your base salary annually to
determine any increase.

        3)    Annual Cash Bonus.    You will have a bonus target of 100% of your
base salary, and your actual bonus will be determined at the end of each fiscal
year by the Compensation Committee of the Board of Directors.

        4)    Stock Options.    Subject to approval by the Covered Employees
Subcommittee ("the Subcommittee") of the Compensation Committee, and
ratification by the Compensation Committee and by the Board of Directors, you
will be granted options to purchase 100,000 shares of the Company's common
stock, under the Company's Stock Option Plan, at a price equal to the per share
closing price of the Company's stock on the date the grant is approved by the
Board of Directors. It is anticipated that this approval will be granted on or
about January 26, 2001. The options shall all vest on January 1, 2003. The Board
of Directors has the authority to change the vesting period. The exercise period
of these options will be five years from the date of grant.

        5)    Fringe Benefits.    You will be entitled to all other group plan
and other benefits that are normally offered to regular full-time salaried
employees:

•401(k) Savings Plan: The Company will match every dollar you contribute to the
plan, up to 5% of your eligible compensation (maximum eligible compensation is
$170,000).

•Group medical and dental plan and all other benefits as described in the
Handbook.

•Life Insurance and Short Term Disability. You will be eligible for term life
insurance at 1x base salary and short term disability insurance at 60% salary
replacement, paid by the Company.

--------------------------------------------------------------------------------

•Vacation: The Company's PTO policy provides for three weeks of paid time off
during each of the first 5 years of service, 4 weeks during years 5-19, and 5
weeks after 20 or more years of service.

        6)    Deferred Compensation Plan:    The Company has a deferred
compensation plan for certain levels of management; as a key employee and senior
executive of the company you would be eligible to participate. This plan allows
for deferrals of up to 50% of base salary and up to 100% of bonuses.

        7)    Other Executive Benefits:    You shall be entitled to an annual
Company paid physical. In addition, you shall be entitled to receive a Company
paid business club membership.

        8)    An apartment in Boise will be provided for you at Company expense.
Your compensation will be increased to offset any imputed income tax on the
Company paid apartment. Further, the Company will reimburse you for expenses to
travel to your home in Missoula every two weeks.

        9)    Contingencies.    This employment offer must be contingent upon
the following:

        a.    Your passing of a drug screen test, pursuant to the Company's
Substance Abuse Prevention Program, and your continued compliance with such
program. After reporting to work, you will also be required to complete an
"Employment Certification" form that complies with the passing of the Drug-Free
Workplace Act of 1988.

        b.    Your compliance with the following laws:

•In accordance with Public Law 99-603, the Immigration and Naturalization Act of
1986, this offer is made pending receipt of verifiable documentation from you
confirming your eligibility for employment under the terms and conditions of
this Act. Proof of U.S. citizenship or adequate identification is required
before any hire can be processed. You must present acceptable documents for
employment eligibility verifications when you report for your first day of work.

•In accordance with Public Law 100-679, the Office of Federal Procurement Policy
Act Amendments of 1988, the Company is prohibited, for a period of two years,
from hiring former government officials or employees (military or civilian) who
participated personally and substantially in the conduct of any Federal agency
procurement. Consequently, this offer is contingent upon receipt of information
from you that your employment with the Company will not result in a violation of
the Procurement Policy Act. You will be required to complete an employee
certification form verifying your prior employment before your employment with
the Company begins.

        By accepting this employment offer, you agree to the terms and
conditions established herein. To indicate your acceptance of this offer, please
sign the facsimile copy of this letter and return it to me.

2

--------------------------------------------------------------------------------


An original will be provided for your signature at a later date. If you have any
questions, please do not hesitate to contact me.

Sincerely,    
/s/  S. G. HANKS      
 
 
Stephen G. Hanks
 
 
Attachment
 
 
Agreed and Accepted:
 
 
/s/  CHARLES OLIVER      

--------------------------------------------------------------------------------

Charles Oliver
 
 
Date:
 
 


--------------------------------------------------------------------------------


 
 

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1

